Citation Nr: 1206595	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  08-27 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for pes planus of the right foot.

4.  Entitlement to service connection for left facial numbness.

5.  Entitlement to service connection for neuropathy of the left upper extremity (claimed as left arm, elbow and hand numbness).

6.  Entitlement to service connection for right elbow and hand numbness.

7.  Entitlement to a higher (compensable) initial rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty in the military from July 1986 to July 2006, when he retired.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 RO decision which in pertinent part, granted service connection and a noncompensable rating for bilateral hearing loss, and denied service connection for a low back disability, a bilateral knee disability, right foot pes planus, left facial numbness, right elbow and hand numbness, and left elbow, arm, and hand numbness.

In an August 2007 notice of disagreement (NOD), the Veteran stated that he wanted to appeal only these issues:  service connection for a low back disability, a bilateral knee disability, right foot pes planus, facial numbness, left elbow, arm, and hand numbness, and entitlement to a higher rating for bilateral hearing loss.  In the July 2008 statement of the case (SOC), the RO listed these six issues, and also included the issue of entitlement to service connection for right elbow and hand numbness, despite the fact that the Veteran had not included that issue in his August 2007 notice of disagreement.  Then, in a VA Form 9 (substantive appeal), submitted in March 2008 (i.e., before the SOC), the Veteran said he only wanted to appeal the following issues:  bilateral hearing loss, low back condition, bilateral knee disability, facial numbness, left hand numbness, elbow numbness, and pes planus.  He did not include the issue of service connection for right elbow and hand numbness in this VA Form 9.  In an additional VA Form 9 submitted in August 2008, after the SOC, the Veteran said he wanted to appeal all of the issues listed in the SOC.  With this later August 2008 VA Form 9, he also enclosed a duplicate copy of his prior VA Form 9.

An appeal consists of a timely NOD with respect to an RO decision, followed by the receipt of a timely substantive appeal after a statement of the case has been issued.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2011).  Past cases held that, if the file did not contain a timely NOD, SOC, and VA Form 9 or equivalent (substantive appeal), the Board was not required, and in fact, had no authority, to decide a claim).  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Bowles v. Russell, 551 U.S. 205 (2007); and In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997).  A more recent precedent case, however, held that 38 U.S.C. § 7105(d)(3) does not operate as a mandatory jurisdictional bar precluding the Board from considering an appeal where the substantive appeal is untimely, rather, in light of the use of the term "may" in this statute, just gives the Board this discretionary authority not to.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  The Court noted that if VA treats an appeal as if it is timely filed, then a claimant is entitled to expect that VA means what it says.

In light of the above procedural history, there is some question as to whether or not the Veteran actually intended to appeal the denial of service connection for right elbow and hand numbness.  However, the RO included this issue in its SOC, and the Veteran's local and national representatives each included this issue in their written presentations.  Accordingly, the Board will consider the claim of entitlement to service connection for right elbow and hand numbness.  Percy, supra.

The Board received additional service treatment records (STRs) in March 2009, and the Veteran's representative waived his right to have the RO initially consider this evidence.  38 C.F.R. § 20.1304 (2011).

The issue of service connection for general osteoarthritis has been raised by the record (see March 2008 VA Form 9), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for left facial numbness, numbness of the right elbow and hand, right foot pes planus, and to a higher initial rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A chronic low back disability (extruded intervertebral discs of the lumbosacral spine and herniated intervertebral disc) was diagnosed during active service.

2.  Current chronic ulnar neuropathy of the left upper extremity is causally or etiologically related to active service. 

3.  The Veteran does not have a current chronic bilateral knee disability.


CONCLUSIONS OF LAW

1.  A chronic low back disability was incurred during active service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011). 

2.  Ulnar neuropathy of the left upper extremity was incurred during active service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011). 

3.  A bilateral knee disability was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate this claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide. See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These VCAA notice requirements apply to all five elements of a service-connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486. 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a SOC or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889   (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05. Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error nonetheless must be examined in the context of the facts of the particular case. Id.   

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48   (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

In this case, as part of the Benefits Delivery at Discharge (BDD) Program, the Veteran received notice in February 2006, during active duty service, prior to the initial adjudication of his service connection claims in the August 2006 decision at issue in this appeal, so in the preferred sequence.  That notice informed the Veteran of the type of information and evidence required to substantiate the claims for service connection and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  He received this notice again in a subsequent September 2007 letter, in which he was also advised of the downstream disability rating and effective date elements of these claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  So he has received all required VCAA notice concerning these claims.  Moreover, he has not alleged any prejudicial error in the content or timing of the VCAA notice he received.  Thus, absent this pleading or an otherwise showing on the record, the duty to notify has been satisfied. 

And as for the duty to assist, the RO obtained the Veteran's service treatment records (STRs), and private medical records.  He also had VA compensation examinations in April 2006, including for a medical opinion concerning the determinative issue of whether any current claimed disability is related to his military service, such as to an injury he sustained while in service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  The reports of these examinations, and the other evidence in the file, contain the findings needed to make this critical determination of causation and properly adjudicate these claims.  So another examination or additional medical comment concerning this is not needed.  38 C.F.R. § 4.2.  See also Barr v. Nicholson, 21 Vet. App. 303, 311(2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Also see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated). 

Thus, as there is no other indication or allegation that relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A. 

II.  Laws and Regulations

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

To establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain diseases like arthritis are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available. Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required. 38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id. 

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998). However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  See also Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2011).  See also Allen v. Brown, 7 Vet. App. 439, 448   (1995).  Medical evidence also is generally, though, as mentioned, not always, required to associate the claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158   (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

1.  Low Back Disability 

The Veteran contends that he incurred a low back disability during active service.  
STRs reflect that he was treated for complaints of low back pain in January 1991; the diagnosis was musculoskeletal strain.  A treatment note dated in August 2005 reflects that he complained of low back pain.  He said his low back pain began one year ago, and he had constant pain which radiated down his right leg.  He said there was pain in both legs but primarily down the right leg.  Improved posture improved his pain.  The diagnostic assessment was paresthesias/low back pain, most probable musculoskeletal etiology.  Proper lifting techniques were reviewed.  

At a VA examination performed during the Veteran's active duty service on April 4, 2006, the Veteran reported that he had a low back disability since 1991.  He complained of stiffness, and recurrent low back pain for 15 years.  He said the pain traveled down his right leg.  On examination, there was no pain on movement, no muscle spasm, and no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  An X-ray study of the lumbosacral spine was negative.  The examiner stated that regarding the Veteran's claimed condition of a low back condition, there was no diagnosis because there was no pathology to render a diagnosis.

A subsequent April 7, 2006 STR reflects that the Veteran complained of low back pain and spasms since the previous day, when he was doing laundry.  He reported right radiculopathy to the knee, and mild weakness of the right leg.  The diagnosis was chronic low back pain/right radiculopathy now with acute exacerbation.  A few days later, he continued to complain of pain radiating to the back of his knee.  He said he had pain for many years.  The examiner diagnosed radicular pain, and referred him for a magnetic resonance imaging (MRI) scan.

A subsequent April 2006 MRI scan of the lumbar spine showed spinal disc protrusion at L3-4, L4-5, and L5-S1, with narrowing of the L4-5 neural foramina, and narrowing of the right neural foramen at L5-S1.  There was mild to moderate impression on the intraforaminal nerve root.

A May 2006 treatment note shows that the Veteran was seen for follow-up of his MRI scan, and still had pain in his right leg.  The pertinent diagnosis was extruded intervertebral disc lumbar lumbosacral.  The Veteran was advised on conservative versus surgical options for discopathy, and the Veteran said he preferred to undergo a trial of physical therapy.  He was referred for physical therapy, and subsequent STRs dated in June 2006 reflect that the Veteran underwent physical therapy for complaints of back pain and was diagnosed with L5-S1 herniated nucleus pulposus extrusion.  A July 2006 physical therapy note reflects that he complained of low back pain and was diagnosed with herniated intervertebral disc.  A July 2006 outpatient treatment note reflects that the Veteran's current problem list included extruded intervertebral disc lumbar lumbosacral, and herniated intervertebral disc.

Although a current low back disability was not shown on VA examination during active duty in early April 2006, his STRs show episodic treatment for chronic low back pain, and STRs dated after the VA examination clearly demonstrate a diagnosis of a chronic low back disability, specifically, extruded intervertebral discs of the lumbosacral spine and herniated intervertebral disc.  He then received physical therapy for his low back disability until his separation from service, after he declined surgical treatment for his lumbosacral discopathy.  The Veteran has submitted statements to the effect that he had back pain throughout his VA examination, and that since that time his low back disability had worsened.  He also noted that additional STRs had been obtained after the RO's initial adjudication.  In sum, the Board finds that the preponderance of the evidence shows that a chronic low back disability was diagnosed in service.

Governing law and regulation provides that to establish a showing of chronic disease in service, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time is required.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).  The Board finds that the Veteran's low back disability (extruded intervertebral discs of the lumbosacral spine and herniated intervertebral disc) was demonstrated to be chronic during active service, and therefore service connection is warranted for this condition.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303; Gilbert, supra.




2.  Neuropathy of the Left Upper Extremity

With respect to the claim for service connection for neuropathy of the left upper extremity (claimed as left arm, elbow, and hand numbness), an August 1988 STR shows that the Veteran reported that he struck his left elbow on a ladder five days ago, and now complained of left elbow pain and numbness to the 4th and 5th digit.  A physician examined him, and diagnosed ulnar nerve contusion.  In October 1988, his condition was noted to be resolving.  In May 1997, he was seen for complaints of intermittent numbness and tingling in the left arm for two years.  The pertinent diagnostic assessment was rule out nerve impingement.  On examination by a physician in June 1997, he was diagnosed with recurrence of nerve impingement, predominantly the ulnar nerve, of the left arm.

In April 2002, the Veteran reported a history of numbness and tingling from the left elbow down to the left 4th and 5th fingers.  The examiner noted that the Veteran's STRs showed that the Veteran sustained a contusion to the left ulnar nerve in August 1988, and had a persistent Tinel's sign at the left ulnar nerve in October 1988.  There was no mention of the elbow again until January 1999 when he was diagnosed with ulnar neuritis, and was placed in a night-time elbow pad for three months.  He had no follow-up since then, and his tingling was reportedly stable.  The diagnostic assessment was left trigeminal nerve neuropathy - etiology unknown,  questionable conversion disorder, and left ulnar nerve impingement.

In August 2002, the Veteran complained of numbness and tingling in the ulnar aspect of fingers and from the elbow to the hand; the diagnostic assessment was left ulnar paresthesias; additional nerve studies were planned.  A November 2002 neurology note reflects that the Veteran complained of intermittent left hand numbness since 1994, since he fell approximately three feet and landed on his elbow.  He reported having constant paresthesias for a month.  His symptoms improved and he reinjured his elbow several years later in another minor fall.  He reported episodes of tingling in his left medial hand, and 4th and 5th fingers.  He occasionally noticed tingling in the medial forearm, and felt his left hand was weak.  In November 2002, the Veteran complained of left medial hand numbness; the diagnostic assessment was rule out ulnar neuropathy.  

A May 2003 STR noted the Veteran's complaints  of numbness and tingling from the left elbow to the left 4th and 5th digits; the diagnostic assessment was left ulnar neuropathy, and the Veteran was referred to neurology.  A May 2003 letter from a private physician from a neurology practice reflects that the Veteran was seen for complaints of numbness and tingling of the left hand involving the 4th and 5th digits for quite some time.  He said it emanated from a fall in 1995 when he fell onto some concrete, injuring his arm, and since then he had symptoms from the elbow primarily down the 4th and 5th digit.  The assessment was that he may have some irritation of the left ulnar nerve.  Neurological testing was planned.  An electromyography was done in May 2003, and was abnormal, showing mild to moderate ulnar neuropathy across the elbow on the left, with no sign of radiculopathy.  

A June 2003 STR shows that the Veteran was seen for follow-up after an electromyography of the left hand showed mild to moderate ulnar neuropathy at the elbow, with reported symptoms of numbness and tingling for seven years.  The pertinent diagnosis was left ulnar neuropathy.  This diagnosis was indicated again in January 2005.

A March 2005 electromyography of the left upper extremity was normal, as was an electromyography of the right upper extremity.  There was no evidence of cervical radiculopathy or ulnar mononeuropathy.  A May 2005 neurology note indicated that a previous electromyography showed very minimal slowing at the elbow, but a recent electromyography was normal, which might signify improvement of the previously seen neuropathy.  The doctor diagnosed subjective sensory changes in the left face and medial hand and wrist with functional neurological examination.  

On VA examination in April 2006, the Veteran reported a history of bilateral ulnar nerve impingement syndrome.  He said this began in 1988 and occurred when he fell down a ladder aboard ship.  He complained of bilateral elbow pain, and said his left hand was weak and he sometimes dropped things.  He also reported fatigability.  On neurological examination of the upper extremities, the examiner noted that motor function was within normal limits, and sensory function was abnormal with findings of ulnar neuropathy.  X-ray studies of the elbows and left hand were within normal limits.  With respect to the claimed condition of left elbow and left hand condition, the examiner found that there was no diagnosis because the condition had resolved, noting that X-ray studies were negative.

In a May 2006 report of medical history, the Veteran complained of left elbow impingement of the ulnar nerve, and left hand ulnar nerve impairment.  The reviewing examiner noted that this condition was active.  

Private medical records dated in June and July 2007 from S.H.R., MD, reflect that the Veteran was seen for complaints of numbness in the left ulnar nerve distribution.  After a clinical examination, Dr. R. noted the Veteran's history of traumatic left ulnar neuropathy at the elbow.  A July 2007 electromyography of the left arm showed left ulnar neuropathy, compatible with compression in the region of the elbow.  There was no electrophysiologic evidence of any other entrapment or compression neuropathy, underlying neuromyopathy, or a cervical radiculopathy.  In July 2007, Dr. R. indicated that the Veteran continued to experience numbness in the ulnar nerve territory which was persistent on the left side, and intermittent and activity-related on the right side.  He noted that an electromyography had confirmed a left ulnar neuropathy in the region of the elbow.

Governing law and regulation provides that to establish a showing of chronic disease in service, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time is required.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).  The Board finds that the preponderance of the evidence shows that the Veteran's ulnar neuropathy of the left upper extremity was demonstrated to be chronic during active service, and was again diagnosed in June and July 2007, and therefore service connection is warranted for this condition.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303; Gilbert, supra.

3.  Bilateral Knee Disability 

The Veteran contends that he incurred a bilateral knee disability in service.  He asserts that he had patellar tendonitis early in his military career, and had since been diagnosed with osteoarthritis on July 31, 2007 [sic] which exacerbated his knee condition.  He enclosed a duplicate copy of a July 31, 2006 STR showing that he was diagnosed with probable generalized osteoarthritis.

STRs reflect episodic treatment for complaints of bilateral knee pain.  In August 1987, the Veteran was seen for complaints of left knee pain and swelling; the diagnosis was patellofemoral syndrome, left.  An August 1987 X-ray study of the Veteran's knees was performed because the Veteran had left knee swelling, with no trauma; onset after run.  There was bilateral marked subpatellar grinding on range of motion.  The X-ray study indicated that there were no significant abnormalities.  In December 1987, the Veteran was seen for a history of intermittent recurrent pain and swelling in the left knee; the diagnostic impression was probable patellar tendonitis/fat pad syndrome.  In February 1988 he was seen for follow-up of his left knee; the diagnostic impression was patellar tendonitis.  A July 2005 problem list included knee pain under the heading "chronic illness".  

On pre-discharge VA examination in April 2006, the Veteran reported that he was suffering from chondromalacia patellae, which existed since 1986.  He reported knee pain for 20 years.  On clinical examination, the examiner noted crepitus.  X-ray studies of both knees were within normal limits.  The examiner indicated that with respect to the claimed bilateral knee condition, a diagnosis 
is not possible in spite of the history, as the examination and X-ray studies did not support a clear diagnosis.  In an addendum, the examiner indicated that crepitus of the knees was normal for this veteran.

In a May 2006 report of medical history, the Veteran complained of knee trouble, which he identified as runner's knee in 2005.  The reviewing examiner noted that this complaint was active.

A mid-July 2006 treatment note reflects that the Veteran's current problem list included patellofemoral syndrome.  The Veteran complained of pain in his hands, knees, and ankles since 2005.  On examination, the knees had full range of motion and strength was within normal limits.  The diagnostic assessment was arthralgias in multiple sites.  On July 31, 2006, the Veteran complained of low back pain and bilateral knee pain for years.  The diagnostic assessment was presently no evidence of systemic inflammatory disease, has probable generalized osteoarthritis.  

In this regard, the Board notes that although the July 2006 physician diagnosed "probable generalized osteoarthritis" based on the Veteran's complaints of pain in multiple joints, April 2006 X-ray studies of both of the Veteran's knees were negative.  In other words, arthritis was not shown on X-ray study.  Although the Veteran has been treated for complaints of knee pain, patellofemoral syndrome, and arthralgias (i.e., joint pain), a bilateral knee disability was not diagnosed on VA examination in April 2006.

The Board recognizes the Veteran's documented in-service complaints of knee pain.  Pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

The first and indeed perhaps most fundamental requirement for any service-connection claim is there must be competent and credible evidence first confirming the Veteran has the claimed disability or at least has since the filing of his claim.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it, and that, without this minimum level of proof, there can be no valid claim).  See also Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  But see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

While the Veteran is competent to report on symptoms of knee pain, he is not competent to diagnose a chronic disease process of the knee as such involves a complex medical question that must be resolved by medical evidence.  The Board finds that the medical evidence as a whole does not show that the Veteran has a current chronic bilateral knee disability subject to service connection that is related to incidents of service. 

The preponderance of the evidence is against the claim for service connection for a bilateral knee disability; there is no doubt to be resolved; and service connection is not warranted.  Gilbert, 1 Vet. App. at 57-58. 


ORDER

Service connection for a low back disability (extruded intervertebral discs of the lumbosacral spine and herniated intervertebral disc) is granted. 

Service connection for ulnar neuropathy of the left upper extremity is granted. 

Service connection for a bilateral knee disability is denied.


REMAND

The Veteran's remaining claims for entitlement to a higher initial rating for his bilateral hearing loss, service connection for left facial numbness, numbness of the right elbow and hand, and service connection for right foot pes planus require further development before being decided.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Although the Board sincerely regrets the additional delay that inevitably will result as a consequence of this remand, the additional development of these claims is necessary to ensure there is a complete record upon which to adjudicate the claims and to afford him every possible consideration.

The Veteran needs to be reexamined to reassess the severity of his bilateral hearing loss since his most recent VA audiological examination was in April 2006, nearly six years ago.  His representative asserts this hearing loss has worsened since that VA examination and, consequently, has requested another examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991). 

This examination is especially needed to determine the functional effects of this disability, both in terms of occupational functioning and day-to-day activities. Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  See also Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); and 38 C.F.R. § 4.10.

With respect to the claims for service connection, the question is whether the Veteran has current disabilities that are related to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Service connection may be granted if it is shown the Veteran has disability resulting from an injury sustained or a disease contracted in the line of duty during his active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 

Governing law provides that VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination in a service-connected claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  When determining whether a VA examination is required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

As noted above, the Veteran underwent a pre-discharge VA general medical examination regarding his multiple claimed disabilities in April 2006, prior to his retirement from military service at the end of July 2006.

With respect to the claim for service connection for left facial numbness/ paresthesia, the Board notes that the Veteran was treated for this complaint on several occasions during service, and extensive testing was done, although a chronic disability was not diagnosed.  A May 2005 neurology note diagnosed subjective sensory changes in the left face and medial hand and wrist with a functional neurological examination.  On VA examination in April 2006 the VA examiner noted that an examination of the cranial nerves was normal, and found that there was no current pathology upon which to render a diagnosis regarding the Veteran's complaint of left facial numbness.  In June 2006, during service, a physician noted that the Veteran's complaint of facial numbness and tingling was active.  Since that time, the Veteran has submitted a June 2007 private medical record from S.H.R., MD, reflecting that the Veteran reported a history of persistent left facial numbness.  On examination, Dr. R. found subjectively decreased sensation and diagnosed a ten-year history of persistent left facial numbness, and indicated that the etiology of the left persistent facial numbness was not clear, but there did not appear to be any Bell's palsy.  He noted that he had reviewed a November 1999 MRI scan of the Veteran's brain, which was unremarkable.  He said a cervical radiculopathy was a remote possibility, and scheduled a MRI scan of the cervical spine.  

A June 2007 MRI scan of the cervical spine showed early degenerative disc disease of the cervical spine.  However, the claims file does not contain a diagnosis with respect to the subjective complaints of left facial numbness, and this symptom has not been clinically linked to the cervical degenerative disc disease by a medical professional.  In a July 2007 treatment note, Dr. R. indicated that the Veteran continued to complain of fluctuating left facial numbness, but the cranial nerves were intact.  Dr. R. did not diagnose a current disability.  He indicated that the MRI did not show any herniated disc or cord lesions.  The Board finds that the record does not contain sufficient information to make a decision on this claim.  In light of the STRs showing treatment for complaints of left facial numbness, and the June and July 2007 private medical records showing continued subjective complaints, as well as the Veteran's lay statements regarding the continuity of his left facial symptoms, the Board finds that another VA examination and medical opinion is necessary to determine whether the Veteran has a current disability manifested by left facial numbness that is related to service.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon, supra; Barr, supra.

With respect to the claim for service connection for numbness of the right elbow and hand, the Board notes that in his original February 2006 claim, the Veteran contended that he incurred right elbow and hand numbness during service in 1987.  Since then, he has not presented any arguments regarding this claimed disability.  STRs show that the Veteran was treated for a right hand contusion in November 1989.  In September 1996, the Veteran was seen for complaints of tingling and numbness in his forearms for two weeks; he reported a history of trauma to both elbows, and reported that he recently began increased bicycling.  There was no weakness or pain.  The diagnostic assessment was ulnar compression neuropathy, bilateral.  The examiner indicated that this was presently not a functional impairment.  Subsequent STRs are negative for treatment of complaints of neurological symptoms of the right upper extremity, although the Veteran was seen on many occasions for neurological complaints regarding his left upper extremity and face.  A March 2005 electromyography of the right upper extremity was normal.  On VA examination in April 2006, the examiner found no disability related to the claimed disability of the bilateral elbows, stating that the condition was resolved.  However, the examiner also noted that on neurological examination of the upper extremities, sensory function was abnormal with findings of ulnar neuropathy.  It is unclear whether these findings were present in both elbows.  In July 2007, Dr. R. indicated that the Veteran continued to experience numbness in the ulnar nerve territory which was persistent on the left side, and intermittent and activity-related on the right side.  In light of the Veteran's lay statements, Dr. R's statement, the STRs showing complaints of right forearm tingling and numbness, the Board finds that another VA examination and medical opinion is necessary to determine whether the Veteran has a current disability manifested by numbness of the right elbow and hand that is related to service.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon, supra; Barr, supra.

With respect to the claim for service connection for pes planus of the right foot, the Board notes that the Veteran's STRs show that on enlistment medical examination in July 1985, the examiner diagnosed mild pes planus, asymptomatic.  The Veteran himself concedes that the disability was noted on entry into military service.  See March 2008 VA Form 9.  The presumption of soundness is thus rebutted as to pes planus, as this defect was noted when the Veteran was examined and accepted for service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The question therefore is whether this pre-existing condition was aggravated during military service.  A pre-existing disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  STRs show that the Veteran complained of fallen arches.  In February 2003 he said he was seen for flat feet nine years ago and his symptoms had increased; the diagnostic assessment was pes planus.  Arch supports were prescribed.  In April 2004, the Veteran was diagnosed with bilateral plantar fasciitis.  He was later given orthotics.

The Veteran contends that his bilateral pes planus worsened during service, and that he was given orthotic shoe inserts in service.  The Board notes that in its August 2006 rating decision, the RO granted service connection for pes planus of the left foot, but denied service connection for pes planus of the right foot, and based its decision on the findings at the April 2006 pre-discharge VA examination, discussed below.

On VA examination in April 2006, the Veteran complained of pain in the arches of both feet for 11 years.  On examination, the examiner noted pes planus, with a moderate degree of valgus on the right, which could be corrected with manipulation, and forefoot/midfoot malalignment of moderate degree which could be corrected by manipulation.  X-ray studies of both feet were taken, and showed pes planus of the left foot (on weight-bearing view), but did not show pes planus of the right foot (on weight-bearing view).  The examiner diagnosed bilateral pes planus.  In an April 2006 addendum, the examiner diagnosed bilateral pes planus with valgus and forefoot/midfoot malalignment.  The examiner did not provide a medical opinion as to whether the Veteran's pre-existing right foot pes planus was aggravated by military service, and the Board finds that such a medical opinion is necessary to adjudicate this claim.  Accordingly, this issue is remanded for a VA examination with a medical opinion as to this question.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon, supra; Barr, supra.

When readjudicating the claim for a higher rating for service-connected bilateral hearing loss, VA must consider the possibility of a staged rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether to "stage" the rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others). 

Finally, if the Veteran has received any more recent evaluation or treatment of his hearing loss, numbness of the left face, numbness of the right elbow and hand, and right foot pes planus, these records also should be obtained for consideration in this appeal. 38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether he has received any more recent evaluation or treatment for his hearing loss, numbness of the left face, numbness of the right elbow and hand, and right foot pes planus.  With any necessary authorization, obtain all pertinent medical evaluation or treatment records identified by the Veteran that are not duplicates of those already in the claims file.

2.  After completion of the above, schedule a VA audiological examination to reassess the severity of the Veteran's bilateral hearing loss.

The claims file (and any additional evidence obtained on remand) must be made available to and reviewed by the examiner for the pertinent medical and other history. 

The examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing disability, both in terms of his occupational functioning and day-to-day activities.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file. 

The Veteran is hereby advised that failure to report for this examination, without good cause, may have detrimental consequences on this pending claim. 38 C.F.R. § 3.655(b).

3.  Schedule a VA neurological examination to determine whether the Veteran has current disabilities manifested by left facial numbness and/or by numbness of the right elbow and hand, that are related to service.

Based on review of the claims file the examiner is asked to indicate whether it is at least as likely as not that the Veteran has a chronic disability manifested by left facial numbness and/or by numbness of the right elbow and hand, that are related to his military service.

The term "at least as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

Because the Veteran is competent even as a layman to report the onset of numbness, pain, and other symptomatology associated with his face and arm while in service, as this requires only personal knowledge, not medical expertise, as it comes to him through his senses, the examiner must specifically address the Veteran's report of any manifestation during his military service in determining whether any current disability may have originated in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion). 

If the examiner is unable to provide this requested medical opinion without resorting to mere speculation, he or she must discuss why this is not possible or feasible.  In particular, the examiner must specify whether an opinion cannot be rendered because the limits of medical knowledge have been exhausted, or whether additional testing, information, or other procurable data could be obtained that would lead to a conclusive or more definitive opinion, or whether for example there are multiple possible etiologies with none more prevalent than another, etc.

The examiner must discuss the rationale of any opinion offered, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record. 

The Veteran is hereby advised that failure to report for this examination, without good cause, may have detrimental consequences on this pending claim. 38 C.F.R. § 3.655(b). 

4.  Schedule a VA compensation examination to determine whether the Veteran's pre-existing right foot pes planus, diagnosed on July 1985 enlistment examination, was permanently aggravated by military service. 

The examiner is requested to provide an opinion as to whether (a) it is at least as likely as not (i.e., 50 percent probability or greater) the pre-existing right foot pes planus increased in severity during service.  If yes, the examiner is asked to opine as to whether (b) the increase in right foot pes planus was clearly and unmistakably (i.e., highest degree of medical certainty) due to the natural progress of the disability.  The examiner is advised that service connection is in effect for left foot pes planus. 

The examiner should discuss the rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file. 

For completeness of the opinion, it is essential the examiner review the claims file, for the pertinent history of this claimed disability. 

If no opinion can be rendered concerning this claim, without resorting to mere speculation, explain why this is not possible or feasible - such as clarifying whether the examiner simply is unable to comment since the limits of medical knowledge have been exhausted or, instead, for example, there are multiple possible etiologies with none more prevalent than another, or he needs further information to assist in making this nexus determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data. 

The Veteran is hereby advised that failure to report for this examination, without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. § 3.655(b). 

5.  Then readjudicate these claims for service connection for numbness of the left face, numbness of the right elbow and hand, and right pes planus, and the claim for a higher rating for the bilateral hearing loss in light of the additional evidence.  If any claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental SOC (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
TANYA A. SMITH 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


